Citation Nr: 1017455	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  05-13 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel







INTRODUCTION

The Veteran served on active duty from August 1965 to June 
1968, and from June 1971 to October 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating action, in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi, denied the entitlement to a 
TDIU (also referred to as individual unemployability).  

In November 2008, the Board denied the Veteran's claim for a 
TDIU.  The Veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In November 2009, the Court vacated the Board's November 2008 
denial of a TDIU and remanded the matter to the Board for 
further evidentiary development consistent with a Joint 
Motion For Remand dated earlier in November 2009.  

For the reasons set forth below, this appeal is being 
REMANDED to the RO.  


REMAND

Service connection has been granted for the following 
disabilities:  posttraumatic stress disorder (PTSD) (50 
percent); aphakia manifested by uncorrected visual acuity of 
20/400 in the right eye and 20/20 uncorrected visual acuity 
in the left eye (20 percent); diabetes mellitus, type II (20 
percent); and residuals of a shrapnel wound to the face (10 
percent).  The Veteran's total combined service-connected 
disability rating is 80 percent.  

Following a June 2004 VA PTSD examination, the examiner 
concluded that the Veteran's PTSD symptomatology appeared to 
be in control with the help of medications.  The VA examiner 
further opined that, while the Veteran's social functioning 
appeared to be limited by his service-connected PTSD, his 
occupational functioning appeared to be limited by his non-
service-connected chronic right leg pain (which resulted from 
a post-service work-related cement chute accident in August 
2001).  In this regard, the Board points out that, in 
November 2004, the Veteran was awarded disability benefits by 
the Social Security Administration due to curvature of his 
spine (a disability associated with the same post-service 
at-work injury in which the Veteran had injured his right leg 
in August 2001).

Also, on the same day in June 2004 as the VA PTSD 
examination, the Veteran underwent a VA scars examination of 
his service-connected residual of a shrapnel wound to his 
face.  This evaluation reflected the presence of two one-inch 
scars on the Veteran's face-one under his left eye and one 
above his left eyebrow.  Following the examination, the 
examiner opined that these two service-connected "scars in 
no way adversely affect his ability to work."  

Further review of the claims folder indicates that, several 
days later in June 2004, the Veteran underwent a VA eye 
examination.  The examiner provided impressions of surgical 
aphakia of the right eye and corneal scarring with irregular 
astigmatism of the right eye; however, the VA examiner did 
not express an opinion as to the effect of the Veteran's 
service-connected eye disability on occupational impairment.  
Further, the outpatient treatment records included in the 
claims folder do not include discussions (by the treating 
medical professionals) of the occupational impairment of the 
eye disability.  

Moreover, by a July 2006 rating action, the RO granted 
service connection for diabetes mellitus, type II, and 
awarded an initial compensable evaluation of 20 percent for 
this disability; however, the Veteran has not been accorded a 
VA examination of this disorder.  Further, the outpatient 
treatment records included in the claims folder do not 
include discussions (by the treating medical professionals) 
of the occupational impairment caused by the diabetes.  

Consequently, the Board concludes that a remand of the 
Veteran's TDIU claim is necessary.  Specifically, on remand, 
the Veteran should be accorded pertinent VA examinations to 
determine, to the extent possible, the effect of the 
occupational impairment caused by the Veteran's 
service-connected eye and diabetic disabilities.  

Also, on remand, ongoing eye and diabetic treatment records 
should be obtained and associated with the claims file.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).  

Accordingly, the issue of entitlement to a TDIU is REMANDED 
for the following action:

1.  Obtain copies of records of any eye 
and diabetic treatment that the Veteran 
may have received at the VA Medical 
Center in Jackson, Mississippi, since 
September 2006.  Associate all such 
available records with the claims folder.  

2.  Then, schedule the Veteran for 
pertinent VA examinations to determine 
the occupational impairment caused by 
his service-connected aphakia 
manifested by uncorrected visual acuity 
of 20/400 in the right eye and 20/20 
uncorrected visual acuity in the left 
eye (rated 20 percent disabling) and 
his service-connected type II diabetes 
mellitus.  The relevant documents in 
the claims folder should be made 
available to, and should be reviewed 
by, the examiners in conjunction with 
the examinations.  All indicated 
studies or testing should be conducted.    

The VA examiners should express 
specific opinions as to the impact of 
the service-connected aphakia 
manifested by uncorrected visual acuity 
of 20/400 in the right eye and 20/20 
uncorrected visual acuity in the left 
eye (rated 20 percent disabling) and 
the type II service-connected diabetes 
mellitus on the Veteran's ability to 
obtain and maintain substantially 
gainful employment.  

3.  Following completion of the above, 
re-adjudicate the issue of entitlement 
to a TDIU (individual unemployability).  
If the decision remains adverse to the 
Veteran, he and his attorney should be 
provided with a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.  

The Veteran is advised that failure to report for any 
scheduled examination or reexamination may result in the 
denial of his claim.  38 C.F.R. § 3.655 (2009).  He has the 
right to submit additional evidence and argument on the 
matter that the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

